Citation Nr: 1137218	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-11 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to May 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, in November 2003 and February 2004.  In both rating decisions, the Cleveland RO declined to reopen the Veteran's claim for service connection for undifferentiated type schizophrenia on the basis that no new and material evidence had been submitted.  The RO in Buffalo, New York, currently has jurisdiction of the claim.  

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of the foregoing, the Veteran's claim for service connection for undifferentiated type schizophrenia has been recharacterized as shown on the title page.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge (VLJ) in December 2007.  A transcript of the hearing is of record.  

The Board remanded the claim in November 2010 for additional development and to address due process concerns.  In pertinent part, the RO was instructed to provide the Veteran with notice that complies with the decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) and to obtain the Veteran's most recent treatment records from the VA facility in Buffalo, New York.  Although the notice provided to the Veteran still did not comply with Kent, there is no prejudice to the Veteran in proceeding as his claim is being reopened.  

The reopened claim for service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied a claim for service connection for paranoid schizophrenia on the basis that there was no evidence the condition occurred in or was caused by service, or that it manifested to a compensable degree during the one year period following the Veteran's discharge.  

2.  Additional evidence submitted since September 2001 on the issue of service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and PTSD, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2001 rating decision that denied entitlement to service connection for paranoid schizophrenia is final.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the September 2001 rating decision that denied entitlement to service connection for paranoid schizophrenia is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for a psychiatric disorder, to include schizophrenia.  See statement in support of claim received July 2003.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in September 2001 denied a claim for service connection for paranoid schizophrenia on the basis that there was no evidence the condition occurred in or was caused by service, or that it manifested to a compensable degree during the one year period following the Veteran's discharge.  The RO notified the Veteran of this decision by letter dated October 3, 2001, but he did not appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (2001) (except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement (NOD) with a determination by the AOJ within one year from the date that the agency mails notice of the determination; otherwise, that determination will become final).  An unappealed determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009).

The Veteran filed a claim to reopen in July 2003, and this appeal ensues from the November 2003 and February 2004 rating decisions issued by the RO in Cleveland, Ohio, which declined to reopen a claim for undifferentiated type schizophrenia on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in September 2001 included the Veteran's service treatment records, which reveal that he was assessed with alcoholism and alcohol abuse on separate occasions in June 1981.  See clinical and health records.  

The evidence before the RO also included VA and private treatment records.  Records from Unison Behavioral Health Group reveal that the Veteran was treated there in October and November in 1997, at which time Axis I diagnoses of chronic paranoid schizophrenia and polysubstance dependence were made.  Although the Veteran had been referred to this facility to participate in the Dual Diagnosis Program, it was determined that it was unlikely he would succeed in this program due to a potential for violence.  Records from the VA Medical Center (VAMC) in Battle Creek, Michigan, reveal that the Veteran was admitted on June 7, 2001, with a chief complaint of auditory hallucinations and suicidal plans.  He was discharged on June 21, 2001 with Axis I diagnoses of chronic, undifferentiated type schizophrenia and cocaine and alcohol abuse.  

The evidence added to the record since September 2001 includes the Veteran's statements.  He makes several assertions, to include that his psychiatric problem surfaced while in service but the symptoms were masked by alcohol abuse; that he had minor mental problems before service and that he became an alcoholic during service to suppress his mental disorder; that the recruiter who enlisted him knew he had been seen by doctors for psychological problems and told him not to tell anyone; that he experienced symptoms during a swimming test and when exposed to tear gas during basic training; that his alcoholism and drug abuse were symptoms of a mental illness and a form of self-medication; that his symptoms became more severe during service when he was set on fire at Camp Schwab in Okinawa, Japan; and that he suffered mental stress as a result of other incidents that he was not allowed to, and did not, report while in active service.  See August 2003 VA Form 21-4142; statement in support of claim received May 2004; February 2005 VA Form 9; July 2006 statement in support of claim (on VA Form 9); June 2010 VA Form 21-4138; statement in support of claim received July 2010.  

This evidence is new in that it had not previously been submitted.  The Board also finds that it is also material.  The additional evidence being both new and material, the claim for service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and PTSD, is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and PTSD, has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.



ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder, to include schizophrenia, depression, anxiety and PTSD, is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran has not been provided with a VA medical examination.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a medical examination and opinion are necessary to make a determination in this case.  Recent VA treatment records should also be obtained.  

On remand, additional efforts should be taken in order to obtain the Veteran's treatment records from Dr. Brown at 1 Stranaham Square, Toledo, Ohio, 43604, as well as any available records from the Juvenile Court in Lucas County.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's treatment records from the Buffalo VAMC, dated since May 2011.  

2.  Make arrangement to obtain the Veteran's treatment records from Dr. Brown at 1 Stranaham Square, Toledo, Ohio, 43604.

3.  Make arrangement to obtain the Veteran's records from the Juvenile Court in Lucas County and his probation officer.  See Decision review Officer Conference Report, dated August 4, 2004. 

4.  Thereafter, schedule the Veteran for a VA examination with a psychiatrist.  The claims file and a copy of this remand must be reviewed by the psychiatrist.  The psychiatrist should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.  A detailed history should be obtained from the Veteran.  

The psychiatrist is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The psychiatrist should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, including schizophrenia, had its clinical onset during active duty or is related to any in-service disease, injury or event.  In providing this opinion, the psychiatrist should acknowledge the Veteran's assertions that he used alcohol in service to mask his symptoms.  

The psychiatrist must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

6.  Finally, readjudicate the claim, with consideration of any additional information obtained.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


